DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0061267 to Uennignmann et al., hereinafter Uennignmann (cited previously), in view of US 2012/0149229 to Kearsley et al., hereinafter Kearsley, and further in view of US 10,080,828 to Wiesener et al., hereinafter Wiesener (cited previously).
Regarding claim 1, Uennignmann teaches a percutaneous lead assembly for an active implantable device (abstract), the lead assembly comprising; a sheath with a plurality of wires extending 
Uennignmann does not disclose the sheath having an outer layer, wherein the outer layer has a weave of reinforcing material.
However, Kearsley teaches the sheath having an outer layer, wherein the outer layer has a weave of reinforcing material (Fig 2; para 0047-0048: armor braid 50 may be formed with no air gap with outer jacket 52, making an out layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead of Uennignmann wherein the outer layer has a weave of reinforcing material, as taught by Kearsley, for purpose of providing resistance to cuts, flexure, failure, and other damage to the cable (para 0047).
Uennignmann in view of Kearsley does not explicitly disclose that the at least on electrode is on the outer layer of the sheath of the lead assembly.
However, Wiesener teaches that the at least on electrode is on the outer layer of the sheath of the lead assembly (Fig 3; Col 1, line 63-Col 2, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead of Uennignmann in view of Kearsley wherein the at least on electrode is on the sheath of the lead assembly, as taught by Wiesener, for purpose of permitting components of the heart pump on which the first sensor device can be fastened moreover in order to not change with regard to the design, so that the basic conditions for oxygen measurement are reproducible (Col 2, lines 13-20).

Regarding claim 4, Uennignmann further teaches wherein the proximal end of the lead is connected to a controller (para 0010; Fig 2: driveline 3 connected to controller 6).
Regarding claim 6, Uennignmann further teaches wherein the lumen is a bundle formed from an insulative polymer (para 0014).
Regarding claim 7, Uennignmann further teaches wherein the sensor electronics are encapsulated in one of the following locations; the controller, the lead, and the implantable device (para 0037).
Regarding claim 8, Uennignmann further teaches wherein the electrodes are fixed to a conductor which extends from a lumen of the lead and through the sheath (para 0010).
Regarding claim 12, Uennignmann teaches a percutaneous lead assembly for an implantable device (abstract), the lead assembly comprising; a sheath with a plurality of wires extending from a proximal end and a distal end, (para 0036); the distal end having at least one electrode fixed thereon (Fig 2: sensor 20); the at least one electrode being in communication with sensor electronics (para 0037); and the at least one electrode is used to detect at least one of acceleration and electrical signals of an organ (para 0015); and wherein an aperture is formed in the sheath in which a conductor is in electrical communication with the at least one electrode (para 0014) such that electrical signals of an organ can be detected by the sensor and data can be transmitted to the sensor electronics to be analyzed (para 0014-0015).
Uennignmann does not disclose the sheath having an outer layer, wherein the outer layer has a weave of reinforcing material.
However, Kearsley teaches the sheath having an outer layer, wherein the outer layer has a weave of reinforcing material (Fig 2; para 0047-0048: armor braid 50 may be formed with no air gap with outer jacket 52, making an out layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead of Uennignmann wherein the outer layer has a weave of reinforcing material, as taught by Kearsley, for purpose of providing resistance to cuts, flexure, failure, and other damage to the cable (para 0047).
Uennignmann in view of Kearsley does not explicitly disclose that the at least on electrode is on the outer layer of the sheath of the lead assembly.
However, Wiesener teaches that the at least on electrode is on the outer layer of the sheath of the lead assembly (Fig 3; Col 1, line 63-Col 2, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead of Uennignmann wherein the at least on electrode is on the sheath of the lead assembly, as taught by Wiesener, for purpose of permitting components of the heart pump on which the first sensor device can be fastened moreover in order to not change with regard to the design, so that the basic conditions for oxygen measurement are reproducible (Col 2, lines 13-20).
Regarding claim 14, Uennignmann further teaches wherein the sensor electronics are encapsulated in the lead (para 0014).
Regarding claim 15, Uennignmann further teaches wherein the conductor is within a lumen in the lead assembly (para 0010).
Regarding claim 16, Uennignmann further teaches wherein the lead assembly comprises a first portion and a second portion, in which the first and second portions are connected together via a connector pair (para 0008).
Regarding claim 18, Uennignmann further teaches wherein the lead further comprises at least one electrical wire extending from the proximal end to the distal end (para 0036).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uennignmann in view of Kearsley, and further in view of Wiesener, as applied to claim 1 above, US 2018/0311427 to Duhamel et al., hereinafter Duhamel (cited previously).
Regarding claim 3, Uennignmann discloses the limitations of claim 1, but does not disclose wherein the lead assembly has a relatively thinner region intermediate the proximal end and the distal end.
However, Duhamel teaches wherein the lead assembly has a relatively thinner region intermediate the proximal end and the distal end (Fig 1: in-line connector 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead assembly of Uennignmann wherein the lead assembly has a relatively thinner region intermediate the proximal end and the distal end, as taught by Duhamel, for purpose of ensuring that the controller section of the patient adapter has a sufficiently large form factor so as to be easily handled by patients that lack dexterity and/or clear vision (para 0011).

Claims 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uennignmann in view of Kearsley, and further in view of Wiesener, as applied to claims 1 and 12 above, and further in view of US 2019/0336767 to Klepfer et al., hereinafter Klepfer (cited previously).
Regarding claim 9, Uennignmann discloses the limitations of claim 1, but does not disclose wherein the sensor electronics further comprise an analog-to-digital converter.
However, Klepfer teaches wherein the sensor electronics further comprise an analog-to- digital converter (para 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead assembly of Uennignmann wherein the sensor electronics further comprise an analog-to-digital converter, as taught by Klepfer, for purpose of supporting additional cardiac signal analysis (para 0067).
Regarding claim 13, Uennignmann discloses wherein the sensor electronics comprise a control module (Fig 2: microcontroller 11), a sensing module (Fig 2: microcontroller 19/sensor 20), and a power source (Fig 2: current or voltage source 12).
Uennignmann does not disclose a memory. 
However, Klepfer teaches a memory (para 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the sensor electronics comprising a control module, sensing module, and power source of Uennignmann with a memory, as taught by Klepfer, for purpose of detecting tachyarrhythmia and delivering anti-tachyarrhythmia therapy (para 0055). 
Regarding claim 17, Uennignmann discloses the limitations of claim 12, but does not disclose wherein the memory can store a log of sensed signals. 
However, Klepfer teaches wherein the memory can store a log of sensed signals (para 0067). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead assembly of Uennignmann wherein the memory can store a log of sensed signals, as taught by Klepfer, for purpose of supporting additional cardiac signal analysis (para 0067). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uennignmann in view of Kearsley, and further in view of Wiesener, as applied to claim 1 above, and further in view of US 2017/0304019 to Sanghera et al., hereinafter Sanghera (cited previously). 
Regarding claim 11, Uennignmann discloses the limitations of claim 1, but does not disclose wherein a textured surface is provided on an external surface of the lead for promoting tissue growth. 
However, Sanghera teaches wherein a textured surface is provided on an external surface of the lead for promoting tissue growth (para 00175). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the percutaneous lead assembly of Uennignmann wherein a textured surface is provided on an external surface of the lead for promoting tissue growth, as taught by Sanghera, for purpose of facilitating fixation of the lead in the body (para 0175).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792 

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792